Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process and embodiment II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2022.

Priority Date: 09/04/2020
Assignee: Applied Materials Inc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0144255, hereinafter Lee), further in view Song et al (US 2016/0351569, hereinafter Song).
With respect to claim 1, Lee discloses a metal gate stack comprising a positive metal-oxide-semiconductor (PMOS) (e.g. NMOSFET disclosure is to be changed into PMOSET by S/D to be doped with 
(Vfb) improved relative to a metal gate stack comprising a comparative PMOS work function
material comprising TiN (e.g. See figure 12 – 16 NBN – ML1 – Para 0040).
	Lee does not explicitly disclose the work function material having an impact on flat band voltage.
	However, in analogous art, Song discloses work function impact on Vfb (e.g. Para 0120 – 0122).
	Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee’s disclosed invention modify work function to improve Vfb as taught by Song.
With respect to claim 2, Lee/Song discloses the metal gate stack of claim 1, wherein the Vfb is improved by greater than or equal to +100 mV to less than or equal to +300 mV (product claims – Lee/Xie has disclosed the structure and result is of that structure characteristic are inherent).
With respect to claim 4, Lee/Song discloses the metal gate stack of claim 1, wherein an equivalent oxide thickness (EOT) increase of the metal gate stack comprising the NbN is less than or equal to +0.3 A relative to the metal gate stack comprising the comparative TiN (product claims – Lee/Xie has disclosed the structure and result is of that structure characteristic are inherent).
With respect to claim 5, Lee/Song discloses the metal gate stack of claim 1, wherein the PMOS work function material comprising NbN excludes transition metal niobium nitride materials (e.g. Lee disclosure is NBN).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee/Song, further in view Xie et al (US 10,643,904, hereinafter Xie).
With respect to claim 3, Lee/Song discloses the metal gate stack of claim 1, wherein the PMOS work function material has a thickness in a range of greater than or equal to 5 A to less than or equal to 50 A.
Lee/Song does not discloses the metal gate stack of claim 1, wherein the PMOS work function material has a thickness in a range of greater than or equal to 5 A to less than or equal to 50 A.
In an analogous art, Xie discloses the PMOS work function material has a thickness in a range of greater than or equal to 5 A to less than or equal to 50 A (e.g. Col 3, lines 20 -50).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee/song’s disclosure and achieve thickness/work function to achieve an alternate to threshold adjustment through implantation process.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Xie.
With respect to claim 6, Lee discloses a metal gate stack (Fig. 11 – 16) comprising:
a high k metal oxide layer (G1, as high-k metal oxide layer – Para 0038); a positive metal-oxide-semiconductor (PMOS) work function material above the high-metal oxide layer,
	Lee does not disclose the PMOS work function material comprising NbN and a thickness in a range of greater than or equal to 5 A to less than or equal to 50 A (Col 2, lines 5 – 30); 
and a gate electrode above the PMOS work function material; wherein the PMOS work function material comprising NbN has an effective work function of greater than or equal to 4.75 eV (Xie - Col 13, lines 31 – 38).
In an analogous art, Xie discloses the PMOS work function material comprising NbN and a thickness in a range of greater than or equal to 5 A to less than or equal to 50 A (Col 2, lines 5 – 30); 

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lee/song’s disclosure and achieve thickness/work function to achieve an alternate to threshold adjustment through implantation process.
With respect to claim 7, Lee/Xie discloses the metal gate stack of claim 6, wherein the PMOS work function material excludes transition metal niobium nitride materials (e.g. Lee disclosure is NBN).
With respect to claim 8, Lee/Xie discloses the metal gate stack of claim 6, Lee further discloses wherein the high-k metal oxide layer comprises HfOz (e.g. Para 038) and the gate electrode comprises a first layer comprising TiAl and a second layer comprising TiN. (e.g. 0039). 
With respect to claim 9, Lee/Xie discloses the metal gate stack of claim 6, Lee further discloses a high-capping layer on the high metal oxide layer (Fig. 11 – 16).
With respect to claim 10, Lee/Xie discloses the metal gate stack of claim 9, Lee further discloses wherein the high-capping layer comprises TiN (e.g. claim 19- Para 0030 – a barrier/capping layer may be formed of TiN layer).
With respect to claim 11, Lee/Xie discloses the metal gate stack of claim 6, wherein the metal gate stack has a flatband voltage (Vfb) improved in a range of greater than or equal to about +100 mV to less than or equal to 300 mV relative to a metal gate stack comprising a comparative PMOS work function material comprising TiN and/or an equivalent oxide thickness (EOT) increase of less than or equal to +0.3 A relative to the metal gate stack comprising the comparative TiN (product claims – Lee/Xie has disclosed the structure and result is of that structure characteristic are inherent).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816